UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7583


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

DAN GATLIN,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:10-cr-00203-TLW-1)


Submitted:    February 9, 2016             Decided:   February 22, 2016


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dan Gatlin, Appellant Pro Se. Carrie Fisher Sherard, Assistant
United   States  Attorney,  Greenville, South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dan Gatlin appeals the district court’s order granting him

a sentence reduction under 18 U.S.C. § 3582(c)(2) (2012). ∗                         We

have       reviewed     the    record    and   find      no      reversible     error.

Accordingly,       we   deny    Gatlin’s   motion     to      appoint   counsel    and

affirm for the reasons stated by the district court.                      See United

States      v.   Gatlin,      No.   4:10-cr-00203-TLW-1        (D.S.C.    Sept.    22,

2015; Oct. 8, 2015).           We grant in part and deny in part Gatlin’s

motion to seal his informal brief on appeal by sealing pages 4,

5, and 9-11 of the brief but not sealing the remaining pages.

We   dispense     with     oral     argument   because     the    facts   and    legal

contentions       are   adequately      presented   in     the    materials     before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




       ∗   Gatlin challenges the extent of the reduction.



                                           2